In a special proceeding instituted by an employer against a union (parties to a collective bargaining agreement), to stay an arbitration demanded by the union pursuant to such agreement, the union appeals from an order of the Supreme Court, Nassau County, entered December 17, 1962, which granted the employer’s motion and stayed the arbitration. Order affirmed, with $10 costs and disbursements. Under an arbitration clause in said collective bargaining agreement requiring submission to arbitration of all differences or disagreements involving the breach, interpretation or application of its provisions, the court’s function is confined to ascertaining whether the party seeking arbitration is making a claim which on its face is governed by the agreement, regardless of the merits of the claim (Steelworkers v. American Mfg. Co., 363 U. S. 564). However, in the instant ease, the rejection by an insurance company of the claims of four employees under insurance policies provided by the employer pursuant to the collective bargaining agreement does not show either: (a) that the insurance claims are governed by the agreement, or (b) that the employer violated a specific provision of the agreement. It does not appear that in the agreement (or otherwise) the employer agreed to submit to arbitration the denial of employees’ claims under the insurance policies. Hence, there was no dispute between the parties as to the breach, interpretation, or application of the provisions of the collective bargaining agreement. Beldock, P. J., Christ, Brennan, Hill and Rabin, JJ., concur. [37 Misc 2d 460.]